Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	This is in response to Applicant communication on 10/29/2021 with claims 1-18 are pending in the Application.
                                                   Specification 
2.	The Specification is objected to because it fails to disclose the main feature of the invention.
	Applicant discloses a variable resistive material with a vacancy concentration profile but does not specify what vacancy concentration of what matter it mean?  
	Vacancy concentration of an element like Oxygen or Hydrogen atom??, vacancy concentration of a phase change compound like Germanium Tellurium Selenium ??
	Correction and Clarification is required. 

                                              Claim Rejections - 35 USC § 112

3	The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
.	With regard to claim 1, claim 1 is rejected under 35 U.S.C. 112(a) because it lacks enablement. Since the applicant fails to disclose in the specification and claim 1 what is the vacancy concentration in the variable resistive material 
Therefore, it is not possible for a person skilled in the art to make practice of the invention.

5.	Claim 2-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because they are dependent of a rejected base claims 
                                       Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b) or the second paragraph of 35 U.S.C. 112 (pre-AIA )
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 1  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  that the applicant regards as the invention. 
	Claim 1 is indefinite because it recite the unclear the limitation:
--“ wherein the data storage structure includes a variable resistive material layer having vacancy. “--
	It is unclear what is the chemical  element having vacancy of the variable resistive material layer    it is not possible to determine the metes and bound of the subject matter that the Applicant seeks Patent protection.

8.	Claim 2-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because they are dependent of a rejected base claim.

9.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

10.	A shortened statutory period for response to this action is set to expire three (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

11.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.
                                                     CONCLUSION
12.        Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                   /THINH T NGUYEN/                                                                   Primary Examiner, Art Unit 2897